DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments and remarks, filed 07/26/2022, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 08/08/2022 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.
Status of Claims
Claims 1-20 are currently under examination. 
Priority
No priority claim has been filed. The effective filing date of the instant application of 08/07/2019 is acknowledged. 
Response to Arguments
Applicant’s arguments filed 07/26/2022 have been fully considered but are not persuasive for the following reasons.
Applicant appears to argue (on pages 6-7) that Neukirchen do not teach the limitation “characterizing the vascular system based on a response of the vascular system to the dynamic modulation” as recited in claim 1 since Neukirchen is directing the injection of the contrast agent as being modulated according to the speed of the C-arm imaging system.
In response, the examiner has considered Neukirchen as dynamically modulating the injection of the contrast agent (as reported in Figs.3 and 5, as time varying injection of contrast agent with a time period) and using this modulation of the contrast agent within the blood flow for perfusion imaging, Neukirchen is still determining the characteristics of the blood flow or other characteristics of the vascular system such as the blood flow and MTT ([0013]) and for clarification. Neukirchen is describing that “it is proposed herein a periodic contrast injections signal and the analysis of its harmonics for the purpose of computing perfusion parameters in interventional X-ray perfusion imaging” ([0024]) wherein Neukirchen clearly shows the determination of those vascular system characteristics necessary for characterizing the perfusion during contrast agent injection, therefore teaching “characterizing the vascular system based on a response of the vascular system to the dynamic modulation” as recited in claim 1.
Therefore, the examiner considers the Applicant’s argument as not persuasive.
Applicant argues (on page 7) regarding claim 15 with the same arguments presented for claim 1.
In response, the examiner is presenting the same response for claim 15.
 Therefore, the examiner considers the Applicant’s argument as not persuasive.
Regarding claim 2, Applicant amended the claim with subject matter changing the scope of the claim. Applicant argues (on pages 7-8) that the rejection is not proper since Wu who is directed to a constant contrast agent injection rate and Neukirchen is directed to a modulated contrast agent injection, therefore two different techniques.
In response, the examiner has considered the time frame of the modulation of the contrast agent injection as defined by Neukirchen, (Figs. 3 and 5) and the modulation of the contrast agent within the vascular system of Wu as being similar since mathematically in both cases the imaging analysis is analyzing the images for time modulated signals and additionally nowhere in the claims or in the specification the terms “differences in modulation characteristics of the agent” are defined, described or even calculated in details. Therefore, under the broadest reasonable interpretation, the modulation type is interpreted as a time variation of the contrast agent within the blood stream and the differences in modulation characteristics is interpreted as a delay time for the modulated pulse/signal to be observed between the two different positions along the vascular system. Since both Neukirchen and Wu teach the analysis of time varying contrast agent concentrations within the blood/vascular system, both references are from the same field of endeavor and are dealing with the same consideration of determining the physiological characteristics of the vascular system as considered by Neukirchen ([0024] for perfusion characteristic) such as blood flow and by Wu (abstract) also for blood flow/velocity in different portion of the vascular system.
Therefore, the examiner considers the Applicant’s argument as not persuasive.
Applicant argues (on page 8-9) that the rejection of claim 2 lacks proper reason/motivation to combine Neukirchen with Wu since Wu who is directed to a constant contrast agent injection rate and Neukirchen is directed to a modulated contrast agent injection, therefore the modification by Wu is rendering Neukirchen inoperable.
In response, the examiner as discussed above has considered both Neukirchen and Wu as teaching the analysis of modulated signals and methods to perform the image analysis to extract information from the time of propagation of the modulated signal between two different points or regions of the vascular system. The examiner notes that the Applicant even is considering that same modulation as performed by the blood flow itself as being periodic according to the cardiac pulse of the heart (see claim 3). 
Therefore, the examiner considers the Applicant’s argument as not persuasive.
Applicant further considers that the remaining claims are in position of allowance due to their dependency on claim 1 and on claim 15.
In response, the examiner, absent to the contrary, presents the same arguments as presented for the independent claims and maintains that the references of record are teaching the claim limitations as previously presented.
Therefore, the examiner considers the Applicant’s arguments as not persuasive.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-9, 15, 18, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neukirchen et al. (USPN 20150025370 A1; Pub.Date 01/22/2015; Fil.Date 02/27/2013).
Regarding claim 1, Neukirchen teaches a method (Title and abstract) comprising: injecting a liquid including an agent into a vascular system, including dynamically modulating a flow rate of the agent being injected over a range of flow rates (abstract “a method for adjusting, in perfusion imaging system, a periodic contrast agent injection rate signal (IS) for an injector (135) as function of an image sampling rate” and [0012] “ The control signal, when applied to the injector unit, causes the contrast agent injection rate to vary over time according to a periodic signal of pulses” with [0013] “the contrast material is injected into a patient's vascular system by controlling a power injector ("pump") in a predefined repeated, periodic manner instead of a single bolus injection. The repeated contrast signal has a frequency-discrete spectrum and is distinguished from the continuous spectrum of a single bolus injection. The specification of the repeated injections, that is periodicity and pulse width, is adjusted to the speed of the C-arm system” and see Fig. 3 and Fig. 5 for clarification for the injection time dependence for modulating injection rate between zero and a constant value); and characterizing the vascular system based on a response of the vascular system to the dynamic modulation ([0011] “an input interface for receiving a frequency for an oscillatory motion of an X-ray scanner's X-ray source around an object during a perfusion imaging session where a sequence of projection images are acquired of the object whilst contrast agent is at least partly perfusing at least a region of the object, the perfusion resulting in an X-ray attenuation signal (TAC) for that object region” and [0013] “the apparatus for supporting perfusion imaging makes use of a specific contrast injection protocol that allows extracting dynamic perfusion parameters such as Blood Flow and Mean Transit Time on a sufficient level of accuracy” teaching the extraction of blood flow and mean transit time as vascular parameters to characterize the vascular system based on the vascular system response to the contrast agent modulated injection protocol, with [0024] “it is proposed herein a periodic contrast injections signal and the analysis of its harmonics for the purpose of computing perfusion parameters in interventional X-ray perfusion imaging” wherein Neukirchen clearly shows the determination of those vascular system characteristics necessary for characterizing the perfusion during contrast agent injection).
Regarding the dependent claims 5-9, all the elements of these claims are instantly disclosed  by the teachings of Neukirchen.
Regarding claim 5, Neukirchen teaches modulating the flow rate of the liquid including the agent by injecting a bolus at a periodic time (Fig.5 top curve and [0044] “the volume ("bolus") of contrast agent administered in one injector 135 action cycle accumulates in the region of interest 111 and its concentration therein varies in time so grey values pixels making up the smeared out footprint of the bolus contrast likewise vary across the sequence of projection images”).
Regarding claim 6, Neukirchen teaches modulating the flow rate of the agent between high and low values respectively above and below an offset value (Fig.1 control unit 130 configured to control the method as in abstract “a method for adjusting, in perfusion imaging system, a periodic contrast agent injection rate signal (IS) for an injector (135) as function of an image sampling rate” and [0012] “ The control signal, when applied to the injector unit, causes the contrast agent injection rate to vary over time according to a periodic signal of pulses” with [0013] “the contrast material is injected into a patient's vascular system by controlling a power injector ("pump") in a predefined repeated, periodic manner instead of a single bolus injection. The repeated contrast signal has a frequency-discrete spectrum and is distinguished from the continuous spectrum of a single bolus injection. The specification of the repeated injections, that is periodicity and pulse width, is adjusted to the speed of the C-arm system”) by modulating one or both of the concentration and volume of the agent being injected between high and low values respectively above and below an offset value and in accordance with a waveform ([0013] “the contrast material is injected into a patient's vascular system by controlling a power injector ("pump") in a predefined repeated, periodic manner instead of a single bolus injection” with the “pump” injector is implicitly delivering a volume and/or concentration which is time varying according to Fig. 5 top curve showing when the “pump” injector is periodically activated between a high value of injection and 0 value of injection therefore teaching the injection being modulated periodically in volume or concentration between high and low values respectively above and below an offset value and in accordance with a waveform as controlled with Fig.5).
Regarding claim 7, Neukirchen teaches pseudoperiodically or periodically modifying the flow rate of the agent (abstract and [0012] “The control signal, when applied to the injector unit, causes the contrast agent injection rate to vary over time according to a periodic signal of pulses” and Figs. 3 and 5 for the periodicity and change of injection rate with time) to introduce temporal variations in the rate at which the agent is injected into the vascular system (Figs. 3 and 5 for temporal variations of the injection of the contrast agent within the vascular system) , and wherein characterizing the vascular system based on a response of the vascular system to the dynamic modulation includes characterizing the vascular system based on dynamic changes in the response of the vascular system relative to the temporal variation ([0024] “it is proposed herein a periodic contrast injections signal and the analysis of its harmonics for the purpose of computing perfusion parameters in interventional X-ray perfusion imaging” wherein Neukirchen clearly shows the determination of those vascular system characteristics necessary for characterizing the perfusion during contrast agent injection).
Regarding claim 8, Neukirchen teaches modulating the flow rate of the agent using a square waveform (Fig.5 top of figure) therefore teaching modulating the flow rate of the agent using a waveform selected from the group consisting of: a sinusoidal waveform, a swept sinusoidal waveform, a triangle waveform, a square waveform, an arbitrary waveform, and a combination thereof.
Regarding claim 9, Neukirchen teaches modifying the frequency of the contrast agent injection rate signal which translate into changing the frequency of the injection rate (abstract “Frequency, periodicity and pulse width of the contrast agent injection rate signal (IS) is adjusted to mitigate temporal signal aliasing in a sample of a time attenuation contrast (TAC) signal”) therefore teaching modifying a frequency at which the flow rate in the liquid is modified over time.

Regarding independent claim 15, Neukirchen teaches an apparatus (Title, abstract and Fig. 1 apparatus 100) comprising: an injector configured and arranged to inject a liquid including an agent into a vascular system (Fig.1 and [0044] “ Contrast agent is administered via a power injector 135 to patient's 108 blood prior to and during the image acquisition to have contrast agent perfuse the organ of interest or at least relevant parts thereof” with a power injector); and an actuation controller, including circuitry (Fig.1 and [0046] “Perfusion imaging system 100 further comprises a control unit 130 arranged to control operation of contrast agent injecting injector pump 135” with the injector pump 135 implicitly teaching the use of an actuation system to pressure the contrast agent liquid within the blood stream of the patient and [0047] “The components of FIG. 1, 130, 140, 150 are shown as separate modules arranged in a distributed architecture and connected in a suitable communication network. The components may be arranged as dedicated FPGAs or as hardwired standalone chips” for the control unit including circuitry), configured and arranged to control the injector for dynamically modulating a flow rate of the agent being injected over a range of flow rates (Fig.1 control unit 130 configured to control the method as in abstract “a method for adjusting, in perfusion imaging system, a periodic contrast agent injection rate signal (IS) for an injector (135) as function of an image sampling rate” and [0012] “ The control signal, when applied to the injector unit, causes the contrast agent injection rate to vary over time according to a periodic signal of pulses” with [0013] “the contrast material is injected into a patient's vascular system by controlling a power injector ("pump") in a predefined repeated, periodic manner instead of a single bolus injection. The repeated contrast signal has a frequency-discrete spectrum and is distinguished from the continuous spectrum of a single bolus injection. The specification of the repeated injections, that is periodicity and pulse width, is adjusted to the speed of the C-arm system”), therein providing characterization of the vascular system based on a response of the vascular system to the dynamic modulation ([0011] “an input interface for receiving a frequency for an oscillatory motion of an X-ray scanner's X-ray source around an object during a perfusion imaging session where a sequence of projection images are acquired of the object whilst contrast agent is at least partly perfusing at least a region of the object, the perfusion resulting in an X-ray attenuation signal (TAC) for that object region” and [0013] “the apparatus for supporting perfusion imaging makes use of a specific contrast injection protocol that allows extracting dynamic perfusion parameters such as Blood Flow and Mean Transit Time on a sufficient level of accuracy” teaching the extraction of blood flow and mean transit time as vascular parameters to characterize the vascular system based on the vascular system response to the contrast agent modulated injection protocol).
Regarding the dependent claims 18 and 20, all the elements of these claims are instantly disclosed  by the teachings of Neukirchen.
Regarding claim 18, Neukirchen teaches the actuation controller is configured and arranged to control the injector for dynamically modulating the flow rate (Fig.1 control unit 130 configured to control the method as in abstract “a method for adjusting, in perfusion imaging system, a periodic contrast agent injection rate signal (IS) for an injector (135) as function of an image sampling rate” and [0012] “ The control signal, when applied to the injector unit, causes the contrast agent injection rate to vary over time according to a periodic signal of pulses” with [0013] “the contrast material is injected into a patient's vascular system by controlling a power injector ("pump") in a predefined repeated, periodic manner instead of a single bolus injection. The repeated contrast signal has a frequency-discrete spectrum and is distinguished from the continuous spectrum of a single bolus injection. The specification of the repeated injections, that is periodicity and pulse width, is adjusted to the speed of the C-arm system”) by modulating one or both of the concentration and volume of the agent being injected between high and low values respectively above and below an offset value and in accordance with a waveform ([0013] “the contrast material is injected into a patient's vascular system by controlling a power injector ("pump") in a predefined repeated, periodic manner instead of a single bolus injection” with the “pump” injector is implicitly delivering a volume and/or concentration which is time varying according to Fig. 5 top curve showing when the “pump” injector is periodically activated between a high value of injection and 0 value of injection therefore teaching the injection being modulated periodically in volume or concentration between high and low values respectively above and below an offset value and in accordance with a waveform as controlled with Fig.5).
Regarding claim 20, Neukirchen teaches imaging circuitry configured and arranged to image the agent in the vascular system, the images providing an indication the effect of the vascular system upon the dynamic modulation and therein characterizing the vascular system ([0014] “The apparatus allows substantially fully temporally resolved quantitative perfusion imaging without the need for fast rotational image acquisitions. In other words, dynamic perfusion parameters measuring the velocity of blood flow (such as CBF) can be obtained so there is no restriction to mere static perfusion parameters such as CBV where it is only the blood concentration that is captured” and [0021] “perfusion analysis (to obtain e.g. CBF, CBV, MTT) is done by a dedicated method by making use of the estimated contrast features in the tissue and in an arterial region”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Neukirchen et al. (USPN 20150025370 A1; Pub.Date 01/22/2015; Fil.Date 02/27/2013) as applied to claim 1, and further in view of Wu et al. (2018 Am. J. Neuroradiol. 39:1871–1877; Pub.Date 2018).
Neukirchen teaches a method and system as set forth above. Neukirchen teaches also dynamically modulating the flow rate of the agent being injected includes modulating the injection of the liquid (Figs. 3 and 5 wherein the injection rate of the liquid containing the contrast agent temporally varies periodically as interpreted as being modulated in time) and wherein characterizing the vascular system includes: imaging the agent in the vascular system ([0011] “an input interface for receiving a frequency for an oscillatory motion of an X-ray scanner's X-ray source around an object during a perfusion imaging session where a sequence of projection images is acquired of the object whilst contrast agent is at least partly perfusing at least a region of the object, the perfusion resulting in an X-ray attenuation signal (TAC) for that object region”).
Neukirchen does not specifically teach using the imaging to detect differences in modulation characteristics of the agent at a remote portion of the vascular system, relative to modulation characteristics of the injection of the agent at an injection site at which the liquid is dynamically injected into the vascular system as in claim 2.
Neukirchen does not specifically teach using cardiovascular flow of blood in the vascular system to modulate the concentration of the agent flowing through the system; and characterizing the vascular system includes detecting changes in the concentration of the agent at a remote portion of the vascular system, relative to a portion of the vascular system at which the liquid is injected as in claim 3.
However, regarding claim 2, Wu teaches within the same field of endeavor of imaging using a perfusion of contrast agent wherein the concentration of the contrast agent within the blood stream in modulated in time (Title, abstract, p.1872 col.1 1st ¶ “Contrast injection”) the propagation of the mixed blood and contrast sample from the injection site to a site downstream known as pulsatility as known to relate the time delay as temporal variation in contrast as observed at the injection point and at points downstream from the injection point (Fig.1C and 1F  showing the modulation of the contrast agent concentration at different positions of the vascular system and p.1872 col.1 3rd ¶ “In an arterial contrast injection, there is a temporal oscillation in iodine concentration that arises from the mixing of contrast medium” and “and nonopacified blood, which flows at a variable rate driven by the cardiac cycle. This temporal variation in contrast, referred to as pulsatility, appears at points downstream of the injection with a time delay. The time delay is related to the distance downstream and the blood velocity”) and with the determination of the blood flow from the imaging and time delay measured from imaging at two different positions of the vascular system knowing the distance between the position (Fig.1C and 1F with intensity/concentration of the agent  time variations and the time shift of the concentration profile of the agent at different position along the centerline with observed differences and p.1874 col.2 2nd ¶ “The intensity variations along the vertical axis reflect the concentration of iodine contrast medium versus the distance from the injection site for a given time point. Variations along the horizontal axis reflect variations in concentration versus time for a given point along the centerline. The slope of the intensity ridges reflects the blood velocity” therefore using the difference of contrast agent concentrations between the injection site and a remote point along the vascular system for the determination of the blood velocity) therefore teaching using the imaging to detect differences in modulation characteristics of the agent at a remote portion of the vascular system, relative to modulation characteristics of the injection of the agent at an injection site at which the liquid is dynamically injected into the vascular system as claimed. 
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the method of Neukirchen such that the method further comprises: using the imaging to detect differences in modulation characteristics of the agent at a remote portion of the vascular system, relative to modulation characteristics of the agent at an injection site at which the liquid is injected into the vascular system, since one of ordinary skill in the art would recognize that imaging the vascular system and determining a difference between the concentration profile between the injection site and a remote point downstream the artery at a known distance was known in the art, as taught by Wu and since the dynamic injection of the contrast agent to change the concentration of the contrast agent within the vascular system was also known in the art as taught by Neukirchen. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Wu and Neukirchen teach the use of contrast agent injection for performing vascular imaging to characterize the vascular system with concentrations of the contrast agent being modulated within the vascular system. The motivation would have been to determine of the blood velocity at different distances from the injection site and its variations along the vascular system, as suggested by Wu (p.1874 col.2 2nd ¶).
Regarding claim 3, as discussed above for claim 2, Wu teaches using the imaging to detect differences in modulation characteristics of the agent at a remote portion of the vascular system, relative to modulation characteristics of the agent at an injection site at which the liquid is injected into the vascular system which also reads on characterizing the vascular system includes detecting changes in the concentration of the agent at a remote portion of the vascular system, relative to a portion of the vascular system at which the liquid is injected.
Additionally, Wu teaches using cardiovascular flow of blood in the vascular system to modulate the concentration of the agent flowing through the system (Fig. 1C wherein the signal intensity representing the concentration of the contrast agent at different point of the artery as in Fig. 1A, shows that the concentrations of the contrast agent in blood is modulated by the blood flow from Fig. 1E therefore teaching using the cardiovascular flow of blood to modulate the concentration of the agent flowing through the system as the combination of two time varying signals being mixed at the injection site and propagating along the downstream blood vessel) as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the method of Neukirchen such that the method further comprises using the cardiovascular flow of blood to modulate the concentration of the agent flowing through the system, since one of ordinary skill in the art would recognize that injecting a time varying amount of contrast agent at an injection site of the vascular system to result in a modulated concentration of the contrast agent within the blood was known in the art, as taught by Wu. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Wu and Neukirchen teach the use of contrast agent injection for performing vascular imaging to characterize the vascular system. The motivation would have been to determine of the blood velocity at different distances from the injection site and its variations along the vascular system, as suggested by Wu (p.1874 col.2 2nd ¶).

Claims 4, 16-17 is rejected under 35 U.S.C. 103 as being unpatentable over Neukirchen et al. (USPN 20150025370 A1; Pub.Date 01/22/2015; Fil.Date 02/27/2013) as applied to claims 1, 15 and further in view of Lawaczek et al. (USPN 9233176 B2; Pub.Date 01/12/2016; Fil.Date 06/06/2007).
Neukirchen teaches a method and system as set forth above. 
Neukirchen does not specifically teach modulating the concentration of the agent in the liquid as in claim 4.
However, Lawaczek teaches within the same field of endeavor of providing contrast agent to a patient (Title, abstract) using a dual barrel injector, for the delivery of contrast agent with varying the concentration of the contrast agent within the injected liquid (col.6 line 11, Fig.1C) therefore teaching modulating the concentration of the agent in the liquid as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the method of Neukirchen such that the method further comprises: modulating the concentration of the agent in the liquid, since one of ordinary skill in the art would recognize that modulating the concentration of the contrast agent within the liquid to be injected was known in the art as taught by Lawaczek. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Lawaczek and Neukirchen teach the use of time varying contrast agent injection for performing vascular imaging to characterize the vascular system. The motivation would have been to provide an injection with a minimum variation of liquid injected between the different phases of the injection, as suggested by Lawaczek (col.9 3rd ¶ and Fig.1C).
While Neukirchen teaches the use of a contrast agent power injector pump (Fig.1 and [0046] “Perfusion imaging system 100 further comprises a control unit 130 arranged to control operation of contrast agent injecting injector pump 135”), Neukirchen does not specifically teach the injector includes a dual barrel injector, each barrel having a plunger that is independently controlled by the actuation controller, relative to the plunger in the other barrel as in claim 16.
However, regarding claim 16, Lawaczek teaches within the same field of endeavor of providing contrast agent to a patient (Title, abstract) using a dual barrel injector, each barrel having a plunger that is independently controlled by the actuation controller, relative to the plunger in the other barrel (col.8 2nd ¶ “A dual syringe injector system such as system 100 illustrated in FIG. 1A is, for example, described in U.S. Pat. No. 6,643,537” each syringe having a barrel and plunger in Fig.1A and col.13 3rd ¶ “plunger 112A” and “plunger 112B” with “System 100 includes two fluid delivery sources (sometimes referred to herein as source “A” and source “B” herein; such as syringes or bulk containers suitable for multi-patient use) that are operable to introduce a first fluid (solution A) and/or a second fluid (for example, solution B) to the patient independently (for example, simultaneously, simultaneously in different volumetric flow proportion to each other, or sequentially or subsequent to each other (that is, A then B, or B then A))... source A is in operative connection with a pressurizing mechanism such as a drive member 110A, and source B is in operative connection with a pressurizing mechanism such as a drive member 110B” with “a controller 200 in operative connection with injector system 100 that is operable to control the operation of drive members 110A and 110B, and thereby to control injection of fluid A (for example, contrast medium) from source A and injection of fluid B (for example, saline) from source B, respectively” teaching each barrel having a plunger that is independently controlled by the actuation controller, relative to the plunger in the other barrel).
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the apparatus of Neukirchen such that the apparatus further comprises: with the injector includes a dual barrel injector, each barrel having a plunger that is independently controlled by the actuation controller, relative to the plunger in the other barrel, since one of ordinary skill in the art would recognize that using a dual syringe system with each syringe being controlled independently one from each other was known in the art as taught by Lawaczek. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Lawaczek and Neukirchen teach the use of time varying contrast agent injection for performing vascular imaging to characterize the vascular system. The motivation would have been to provide a feedback control between the imaging scanner and the contrast agent injector being in communication, as suggested by Lawaczek (col.8 3rd ¶).
Regarding the dependent claim 17, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Neukirchen and Lawaczek.
Neukirchen teaches an actuation controller, including circuitry (Fig.1 and [0046] “Perfusion imaging system 100 further comprises a control unit 130 arranged to control operation of contrast agent injecting injector pump 135” with the injector pump 135 implicitly teaching the use of an actuation system to pressure the contrast agent liquid within the blood stream of the patient and [0047] “The components of FIG. 1, 130, 140, 150 are shown as separate modules arranged in a distributed architecture and connected in a suitable communication network. The components may be arranged as dedicated FPGAs or as hardwired standalone chips” for the control unit including circuitry) with the actuation controller is programmed to modulate the flow rate of the agent as it is injected into the vascular system (Fig.1 control unit 130 configured to control the method as in abstract “a method for adjusting, in perfusion imaging system, a periodic contrast agent injection rate signal (IS) for an injector (135) as function of an image sampling rate” and [0012] “ The control signal, when applied to the injector unit, causes the contrast agent injection rate to vary over time according to a periodic signal of pulses” with [0013] “the contrast material is injected into a patient's vascular system by controlling a power injector ("pump") in a predefined repeated, periodic manner instead of a single bolus injection. The repeated contrast signal has a frequency-discrete spectrum and is distinguished from the continuous spectrum of a single bolus injection. The specification of the repeated injections, that is periodicity and pulse width, is adjusted to the speed of the C-arm system”).
Neukirchen does not specifically teach the actuation controller includes circuitry programmed to modulate the actuation of each plunger to dynamically modulate the flow rate of the agent as it is injected into the vascular system as in claim 17.
However, as discussed for claim 16, Lawaczek teaches the use of the dual syringe with the controller controlling independently each plunger of the each syringe using a dedicated driver for each plunger (“System 100 includes two fluid delivery sources (sometimes referred to herein as source “A” and source “B” herein; such as syringes or bulk containers suitable for multi-patient use) that are operable to introduce a first fluid (solution A) and/or a second fluid (for example, solution B) to the patient independently (for example, simultaneously, simultaneously in different volumetric flow proportion to each other, or sequentially or subsequent to each other (that is, A then B, or B then A))... source A is in operative connection with a pressurizing mechanism such as a drive member 110A, and source B is in operative connection with a pressurizing mechanism such as a drive member 110B” with “a controller 200 in operative connection with injector system 100 that is operable to control the operation of drive members 110A and 110B, and thereby to control injection of fluid A (for example, contrast medium) from source A and injection of fluid B (for example, saline) from source B, respectively”) therefore teaching the actuation controller includes circuitry programmed to modulate the actuation of each plunger to dynamically modulate the flow rate of the agent as it is injected into the vascular system as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the apparatus of Neukirchen as modified by Lawaczek such that the apparatus further comprises the actuation controller including circuitry programmed to modulate the actuation of each plunger to dynamically modulate the flow rate of the agent as it is injected into the vascular system, since one of ordinary skill in the art would recognize that using a controller to control independently the pressure for each plunger of the dual syringe to control the time varying delivery of the contrast agent was known in the art as taught by Lawaczek and since the control of the time varying or dynamic modulation of the contrast agent flow rate was also known in the art as taught by Neukirchen. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Lawaczek and Neukirchen teach the use of time varying contrast agent injection for performing vascular imaging to characterize the vascular system. The motivation would have been to  provide a feedback control between the imaging scanner and the contrast agent injector being in communication, as suggested by Lawaczek (col.8 3rd ¶).

Claims 10, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Neukirchen et al. (USPN 20150025370 A1; Pub.Date 01/22/2015; Fil.Date 02/27/2013) as applied to claims 1, 15, and further in view of Burmaster et al. (USPN 20160106916 A1; Pub.Date 04/21/2016; Fil.Date 09/11/2015).
Neukirchen teaches a method and apparatus as set forth above. 
Neukirchen does not specifically teach generating contrast flows based on the cardiac cycle of the vascular system, therein facilitating ECG gating in which a phase relationship of modulation of the agent is synchronized with the cardiac cycle as in claim 10.
While Neukirchen teaches the detection of the variation of the blood flow rate along the vascular system as discussed for claim 1, Neukirchen does not specifically teach detecting pressure variations in the vascular system, based on the dynamic modulation to characterize the vascular system as in claim 12.
Neukirchen does not specifically teach the actuation controller is configured and arranged to dynamically modulate the flow rate based on an ECG signal from the vascular system as in claim 19.
However, regarding claim 12, Burmaster teaches within the same field of endeavor of providing a contrast agent via injection to a subject with imaging (Title, abstract, Fig.20 and [0210] “the delivery of an imaging agent to the lymphatic system wherein an agent is injected, and subsequently radiograph(s) taken,  in the visualization of metastatic cancer cells”) the delivery of a periodic profile of contrast agent (Fig.13 “Agent Injection Profile (Qagent)”) wherein the variation of the blood flow rate is known in the art to provide the same information than the variation of the blood pressure ([0090] “it should be apparent to those skilled in the art that a pressure profile could have been used to describe the concepts herein since there is a direct relationship between the flow rate (Q) and the pressure drop (dP or ΔP) over a conduit”) therefore teaching detecting pressure variations in the vascular system, based on the dynamic modulation to characterize the vascular system as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the method of Neukirchen such that the method further comprises detecting pressure variations in the vascular system, based on the dynamic modulation to characterize the vascular system, since one of ordinary skill in the art would recognize that detecting blood pressure and blood flow rate drops were equivalent physical properties was known in the art as taught by Burmaster and since detecting he blood flow rates was already known in the art as taught by Neukirchen. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Burmaster and Neukirchen teach the use of periodic contrast agent injection for performing vascular imaging to characterize the vascular system. The motivation would have been to  provide possible diagnostics of vascular disease, as suggested by Burmaster ([0210]).
Additionally, regarding claims 10 and 19, Burmaster teaches also the modulation as following the blood flow rate (Fig.13 Agent injection profile (Qagent) and blood flow profile (Qblood)) with Burmaster teaching the use of an EKG sensor ([0178] “Examples of synchronization embodiments may involve sensors and controllers utilized to modulate the injection of medium into the target site. Such sensors/controllers might include an EKG (and/or inputs from an EKG) to initiate activation and deactivation, or modulation, of an injector to deliver medium to a vessel as a function of the pulsatile flow of blood in the vessel”) to synchronize the contrast agent injection with the flow rate of the blood therefore teaching generating contrast flows based on the cardiac cycle of the vascular system, therein facilitating ECG gating in which a phase relationship of modulation of the agent is synchronized with the cardiac cycle as in claim 10 and the actuation controller is configured and arranged to dynamically modulate the flow rate based on an ECG signal from the vascular system as claimed in claim 19.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the method and the apparatus of Neukirchen with the method and the apparatus further comprise generating contrast flows based on the cardiac cycle of the vascular system, therein facilitating ECG gating in which a phase relationship of modulation of the agent is synchronized with the cardiac cycle and with the actuation controller is configured and arranged to dynamically modulate the flow rate based on an ECG signal from the vascular system, since one of ordinary skill in the art would recognize that using an EKG sensor for activating the contrast agent injection according to the blood rate was known in the art as taught by Burmaster and since detecting the blood flow rates was already known in the art as taught by Neukirchen. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Burmaster and Neukirchen teach the use of periodic contrast agent injection for performing vascular imaging to characterize the vascular system. The motivation would have been to  provide a characteristic signal of the blood rate to synchronize the flow of the contrast agent with the flow of the blood to simplify the analysis of the imaging data for better diagnostics of vascular disease, as suggested by Burmaster ([0210]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Neukirchen et al. (USPN 20150025370 A1; Pub.Date 01/22/2015; Fil.Date 02/27/2013) as applied to claim 1, and further in view of Albert et al. (1993 MRM 29:700-708; Pub.Date 1993)
Neukirchen teaches a method as set forth above. 
Neukirchen does not specifically teach modifying an amplitude at which the flow rate is modified over time, by changing maximum and minimum flow rate values as in claim 11.
However, Albert teaches within the same field of endeavor of injecting contrast agent for imaging (Title and abstract) the use of successive contrast agent injection with different amplitude for the concentration of contrast agent (Fig.4 bottom with signal intensity as concentration of the contrast agent with varying amplitude wherein the variation of the intensity with time is interpreted as the flow rate of the contrast agent therefore reading on modifying an amplitude at which the flow rate is modified over time, by changing maximum and minimum flow rate values as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the method of Neukirchen such that the method further comprises modifying an amplitude at which the flow rate is modified over time, by changing maximum and minimum flow rate values, since one of ordinary skill in the art would recognize that injecting the contract agent with resulting to using an EKG sensor for activating the contrast agent injection according to the blood rate was known in the art as taught by Burmaster and since detecting the blood flow rates was already known in the art as taught by Neukirchen. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Burmaster and Neukirchen teach the use of periodic contrast agent injection for performing vascular imaging to characterize the vascular system. The motivation would have been to  provide a characteristic signal of the blood rate to synchronize the flow of the contrast agent with the flow of the blood to simplify the analysis of the imaging data for better diagnostics of vascular disease, as suggested by Burmaster ([0210]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Neukirchen et al. (USPN 20150025370 A1; Pub.Date 01/22/2015; Fil.Date 02/27/2013) as applied to claim 1, and further in view of Neukirchen et al. (CN 104159516 A; Pub.Date 11/19/2014; Fil.Date 02/27/2013).
Neukirchen teaches a method as set forth above. 
Neukirchen, as discussed in claim 1, teaches the modification of the frequency of the injector controller (abstract) but does not specifically teach modifying a frequency at which the flow rate of the agent is varied by sweeping over a range of frequencies as in claim 13.
However, Neukirchen’2014 teaches within the same field of endeavor for periodic perfusion imaging with a contrast agent (Title and abstract) the use of varying the frequency of the contrast agent injection with a sweeping frequency approach ([0065] “repeating the contrast injection is selected according to the rotary speed of the C-arm system periodically. rotation speed determining sampling speed of tomography imaging system; For example, for executing between the sweep frequency of each 5. 5 seconds duration, and 2. 5 seconds delay of switching of forward/backward short scan sweep frequency” and “contrast injection is periodically selected by the controller 130, to avoid or at least reduce caused by collecting sample aliasing” as sweeping frequency in order to synchronize the contrast injection with the rotation of the C-arm being perform using a sweeping frequency mode as in [0065]).
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the method of Neukirchen such that the method further comprises modifying a frequency at which the flow rate of the agent is varied by sweeping over a range of frequencies, since one of ordinary skill in the art would recognize that using a frequency sweeping technique over a limited range of frequencies for injecting the contrast agent was known in the art as taught by Neukirchen’2014. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Neukirchen’2014 and Neukirchen teach the use of periodic contrast agent injection for performing vascular imaging to characterize the vascular system with varying the frequency of the periodic injection. The motivation would have been to  provide a synchronization between the image acquisition from the C-arm during back and forth scans and the concentration of the contrast agent within the image projections for better imaging and diagnostics, as suggested by Neukirchen’2014 ([0065]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Neukirchen et al. (USPN 20150025370 A1; Pub.Date 01/22/2015; Fil.Date 02/27/2013) as applied to claim 1 and further in view of Nijnatten et al. (USPN 20160278725 A1; Pub.Date 09/29/2016; Fil.Date 12/13/2013).
Neukirchen teaches a method as set forth above. 
Neukirchen does not specifically teach using cardiovascular flow of blood in the vascular system as a carrier signal, coding data onto the cardiovascular flow by modulating one or more of frequency, phase and amplitude characteristics of the concentration of the agent injected via the liquid as the concentration is dynamically modulated; and characterizing the vascular system includes detecting changes in the data coded onto the cardiovascular flow as the blood flows through the vascular system as in claim 14.
However, Nijnatten teaches within the same field of endeavor of contrast agent injection (Title, abstract) the superposition of the effect of the time variation of the blood flow with the time variation of the contrast agent flow rate (Fig. 4 [0038] with [0093]-[0095] with Fig.4A combining both flow, Fig.4B showing the contrast agent flow rate and Fig.4C showing the amount of modulation imparted by the blood’s pulsatility or blood flow, with computing a pulsatility index from the images “controller FC operates to return a desired injector flow rate based on computing the pulsatility index of one or more of the angios ANi and comparing said index with the threshold” to provide feedback to the injection controller) therefore teaching using cardiovascular flow of blood in the vascular system as a carrier signal, since the time intensity curve can decode the contribution of blood versus contrast agent to the curve, coding data onto the cardiovascular flow by modulating one or more of frequency, phase and amplitude characteristics of the concentration of the agent injected via the liquid as the concentration is dynamically modulated and therefore characterizing the vascular system includes detecting changes in the data coded onto the cardiovascular flow as the blood flows through the vascular system as already taught by Neukirchen as discussed for claim 1.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the method of Neukirchen such that the method further comprises using cardiovascular flow of blood in the vascular system as a carrier signal, coding data onto the cardiovascular flow by modulating one or more of frequency, phase and amplitude characteristics of the concentration of the agent injected via the liquid as the concentration is dynamically modulated; and characterizing the vascular system includes detecting changes in the data coded onto the cardiovascular flow as the blood flows through the vascular system, since one of ordinary skill in the art would recognize that analyzing the time intensity curves for assessing the contribution of the contrast agent flow rate as being modulated by the blood flow pulsatility was known in the art as taught by Nijnatten and since the determination of the pulsatility index of the blood flow to characterize the blood flow was also known in the art as taught by Nijnatten in order to provide a feedback control on the contrast agent injector controller and since the characteristic of the blood flow using the modulation of the blood flow by the contrast agent was also known in the art as taught by Neukirchen. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Nijnatten and Neukirchen teach the use of periodic contrast agent injection for performing vascular imaging to characterize the vascular system. The motivation would have been to  provide a feedback control on the injector controller to better control the intensity of the contrast agent and the total flow within the vascular system, as suggested by Nijnatten ([0096]-[0097]) characteristic signal of the blood rate to synchronize the flow of the contrast agent with the flow of the blood to simplify the analysis of the imaging data for better diagnostics of vascular disease, as suggested by

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK M MEHL/            Examiner, Art Unit 3793                                                                                                                                                                                            
/KEITH M RAYMOND/            Supervisory Patent Examiner, Art Unit 3793